DETAILED ACTION
Claims 1 and 9 objected to for minor informalities.
Claims 1-9 interpreted under 35 USC § 112(f).
Claims 1-7 and 9 are rejected under 35 USC § 101 as directed to an abstract idea.
Claims 1-3, 7, and 9 are rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 objected to because of the following informalities: Claims 1 and 9 recites steps of "generates a change value indicating a change in the loss for each parameter in the neural network" and calculates an influence degree of predetermined learning by calculating influence of an update value of the parameter obtained." It is unclear what parameter of "each parameter" is referred to be saying "the parameter." For purposes of examination, Examiner interprets the claim as calculating influence of an update value for each parameter obtained.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a storage device" for storing data, "an arithmetic device" for generating output, and "an information processing device" for generating output in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1 and 9
	[Step 1] Claims 1 and 9 recites (1) a "storage device" for storing data and an "arithmetic device" for generating an output value based on a process comprising steps of (2) generating a loss function, (3) generating a change value, (4) calculating an influence degree, and (5) determining whether or not to adopt an update value based on the influence degree.
	[Step 2A – Prong One] The process recited in claims 1 and 9 are directed to an abstract idea. The recited limitations (2), (3), and (4) are a process that, under its broadest reasonable interpretation, covers mathematical concepts "defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations." See MPEP 2106.04(a)(2)(I). The step of (2) 'generating a loss function' is directed to a mathematical formula or equation. See MPEP 2106.04(a)(2)(I)(B). The step (3) 'generating a change value' is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A). The step of (4) 'calculating an influence degree' is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C).
	[Step 2A – Prong Two] Claims 1 and 9 do not recite additional elements that integrate the judicial exception into a practical application.  The additional limitation (1) is drawn to the well understood, routine, and conventional activity of "[s]toring and retrieving information in memory." See MPEP 2106.05(d)(II)(iv). The recitation of applying the process on generic computer components (e.g. processor, storage device, non-transitory computer-readable medium) does not integrate the judicial exception into a practical application. See MPEP 2106.04(d)(I). Additional limitation (5) is drawn to insignificant extra-solution activity to the judicial exception; mainly a determination whether to use the update value derived from the judicial exception. This determination is insignificant extra-solution activity, because the claim provides no steps as to how the determination is made nor any purpose for using said update value.
[Step 2B] Claims 1 and 9 do not recite a combination of elements that amount to significantly more than the judicial exception itself. The recited limitations of (2), (3), and (4) are a process that, under its broadest reasonable interpretation, cover embodiments whose entire scope can be performed mentally and do not require a computer (e.g. performing mathematical equations, calculations, and relationships on paper). Accordingly, "a claim whose entire scope can be performed mentally, cannot be said to improve computer technology." See MPEP 2106.05(a)(I). Further, "claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible." See MPEP 2106.05(f).

Claims 2-3 and 7
	Dependent claims 2-7 merely further defines mathematical formulas, equations, and/or calculations, as follows:
	Claim 2 recites "calculates an influence degree by calculating an inner product," which is a mathematical calculation.
	Claim 3 recites "calculates the influence degree by multiplying the inner product," which is a mathematical calculation.
	Claim 4 recites "generating the loss function … as a correct answer teach output value" and "generating an inverse loss function based on a difference," which are mathematical formulas.
	Claim 5 recites "performing exponentiation operations" and performing "subtraction to calculate the influence degree," which are mathematical calculations.
	Claim 6 recites "multiplying the calculated value of inner product" which is a mathematical calculation.
	Claim 7 recites "adopt the update value when the influence degree is qual to or less then a predetermined threshold," which is a mathematical relationship.
	Claim 7 recites "lowers the threshold by a predetermined degree," which is a mathematical formula. 
	 These additional elements are still directed to an abstract idea, does not integrate the abstract idea into a practical application, and is not drawn to an improvement in computer technology.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites a step wherein a device "calculates the influence degree by multiplying the inner produce for an update value of a corresponding parameters by a predetermined weight value according to importance of the execution information." The term "importance of the execution information" is representative of a subjective term, because defining how important the execution information is depends solely on the unrestrained, subjective opinion of a particular individual practicing the invention. The specification does not provide any standard for measuring the scope of the term, nor any restrictions on the exercise of subjective judgment. See MPEP 2173.05(b)(IV).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al., U.S. PG-Publication No. 2019/0188562 A1, in view of Lee et al., U.S. PG-Publication No. 2019/0130110 A1.


Claim 1
	Edwards discloses a learning support device, comprising: a storage device that stores, as execution information, a set of an input value, an execution output value as an execution result for the input value and an expected output value that is an output value expected for the input value, for a machine learning program that is executed according to an algorithm of a neural network. Edwards discloses a computing device providing "mechanisms for hardening [a] neural network by training the neural network based on a derived reference input that approximates an adversarial input." Edwards, ¶ 21. The device provides a loss function L' that "combines [an] original loss function L of the neural network … with the function of the difference in [an] input and reference input, and the difference in the corresponding outputs from processing the input and reference input via the neural network i.e. Delta (X, X', Y, Y')." X is the "input data" (i.e. input value) and Y is "the output generated by the neural network based on processing of the input data X (i.e. execution output value as an execution result for the input value).  Id. at ¶ 23. Further, the neural network model is "trained using training data … using a ground truth data structure or the like" (i.e. expected output value that is an output value expected for the input value). Id. at ¶ 40.
	Edwards discloses an arithmetic device that generates an output value different from the expected output value as a teacher output value in accordance with a predetermined rule. Continuing with the Delta (X, X', Y, Y') example, Y' is "the output generated by the neural network based on processing of the derived reference input X'," wherein Y' is an output value different from the expected output value (i.e. teacher output value). The output value Y' is generated in accordance with derived reference input data "generated using any known perturbation technique, any sampling technique … or the like" (i.e. generated based on a predetermined rule). Id. at ¶ 23.
	Edwards discloses generates a loss function based on a difference between the teacher output value and the execution output value. The computing device generates a "loss function L' … that combines the original loss function L of the neural network model … with the … function of the difference in the input and reference input and the difference in the corresponding outputs from processing the input and reference input via the neural network." This training loss function is L' = L + λ *Delta (X, X', Y, Y'), wherein λ is a model specific loss weight parameter that may be tuned" and Delta (X, X', Y, Y') is the "difference in the corresponding outputs from processing the input and reference input via the neural network" (i.e. difference between the execution output value Y and the teacher output value Y'). Id. at ¶¶ 23-24. Figure 5 illustrates an "operation for training a model, e.g. neural network, against gradient based attacks." At 540, a "modified loss gradient function is … generated based on the original loss function L and the function of the difference of X, X', Y, and Y'." Id. at ¶¶ 93-96.
	Edwards discloses generates a change value indicating a change in the loss function for each parameter in the neural network. At 550, based on the modified loss function, "modifications to the operational parameters/weights in the neural network are determines so as to minimize the modified loss function." At 560, the neural network is "modified based on the determined modifications, e.g., operational parameters are set and/or weights of nodes in the neural network are adjusted based on the determined modifications." Id. The determined adjustments to parameters and/or weights are analogous to the claimed "change value."
	Edwards discloses calculates an influence degree of predetermined learning by calculating influence of an update value of the parameter obtained by the learning on the change value. At 570, a "determination is made as to whether the training has converged or not," wherein convergence comprises "determining whether or not a change in the operational parameters/weights is equal to or greater than a threshold amount of change." Id. The determined "amount of change" is analogous to the claimed "influence degree of predetermined learning." 
	Edwards discloses determines whether or not the update value is adopted based on the influence degree. Continuing at 570, "[i]f the amount of change is not equal or greater than the threshold, then it may be determined that the training has converged." Otherwise, [i]f the training has not converged, then the operation may return to step 530 where additional training of the neural network is performed." Id. Accordingly, if the amount of change (i.e. influence degree) is not equal or greater than the threshold, then the neural network is deployed with the adjusted parameters (i.e. determination whether update values are adopted).
	Edward does not expressly disclose an arithmetic device that generates an output value different from the expected output value as a teacher output value in accordance with a predetermined rule when the execution output value and the expected output value for a predetermined input value match with each other. 
	Lee discloses an arithmetic device that generates an output value different from the expected output value as a teacher output value in accordance with a predetermined rule when the execution output value and the expected output value for a predetermined input value match with each other. Lee discloses a "neutral network model 230" receiving input data 220 for processing "through the neural network model to generate a vector output 235," wherein "each slot of the vector output 235 represents a separate possible classification of the input data set 220." Lee, ¶¶ 49-53.  The model is trained using a first normal training data set and a second "noisy" training set, "in which small perturbations are inserted into the original training data set."  Id. at ¶¶ 58-60. The neural network's output nodes in a classification portion 340 are trained using the original data set 310 and the noisy training data set 320 to generate an output vector 350. In regard to "training the output nodes based on the noisy training data set 320, the output nodes in classification portion 340 are trained to purposefully misclassify the input data of the noisy training data set (i.e. generate output value different from the expected output value as a teacher output value). Lee discloses that "when informing the neural network to misclassify the noisy input data, the corresponding non-perturbed input from data set 310 is used to identify the correct input data, or truth, to reference in [a confusion] matrix" (i.e. the neural network generates an execution output matching the expected truth output value)." Upon the output matching the truth, the "neural network is then informed that the correct classification for the noisy training data set 320 for the perturbed input data is the lowest probability class from [a] confusion matrix" (wherein misclassifying using the lowest probability class is a "predetermined rule"). The neural network will then "modify the weights associated with the output nodes and adjust the learning to more closely approximate what the neural network is being told is the correct classification for the noisy training data set 320." Id. at ¶¶ 61-64.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of hardening a neural network of Edwards to incorporate the purposeful misclassification of training data as taught by Lee. One of ordinary skill in the art would be motivated to integrate the purposeful misclassification of training data into Edwards, with a reasonable expectation of success, in order to add "additional non-generic functionality that previously did not exist in the neural network mechanism … specifically for hardening the neural network … against adversarial attacks by providing deceiving gradients in the loss surface. Lee, ¶ 33.

Claim 9
	Claim 9 recites an "information processing device" configured to perform the same function of the "storage device" and "arithmetic device" of the device recited in claim 1. Accordingly, claim 9 is rejected as indicated in the rejection of claim 1.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards, in view of Lee, further in view of Droppo et al., U.S. PG-Publication No. 2017/0185897 A1.


Claim 2
	Droppo discloses wherein the arithmetic device calculates the influence degree by calculating an inner product between a vector of the update value of the parameter and a vector of the change value of the parameter at a time of calculating the influence degree. Droppo discloses calculating the distance between a gradient for parameters to input is modeled using an "inner product term" within a neural network, wherein the larger the distance "means that the input parameters … are changing by a relatively large amount." Droppo, ¶¶ 57-61.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network hardening method of Edwards-Lee to incorporate calculating change using an inner product as taught by Droppo. One of ordinary skill in the art would be motivated to integrate calculating change using an inner product into Edwards-Lee, with a reasonable expectation of success, in order to "update the set of parameters … in order to optimize the objective function" of the neural network. See Droppo, ¶¶ 9, 53-55.

Claim 3
	Droppo discloses wherein the arithmetic device calculates the influence degree by multiplying the inner product for an update value of a corresponding parameter by a predetermined weight value according to importance of the execution information at the time of calculating the influence degree. Droppo discloses calculating the distance between a gradient for parameters to input is modeled using an "inner product term" within a neural network, wherein the larger the distance "means that the input parameters … are changing by a relatively large amount." The method uses an extra parameter that operates as "per-layer stabilizers"  wherein the stabilizer "is passed through an exponential, and the exponential is used as the stabilizer." Droppo, ¶¶ 57-61.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network hardening method of Edwards-Lee to incorporate calculating change using an inner product as taught by Droppo. One of ordinary skill in the art would be motivated to integrate calculating change using an inner product into Edwards-Lee, with a reasonable expectation of success, in order to "update the set of parameters … in order to optimize the objective function" of the neural network. See Droppo, ¶¶ 9, 53-55.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards, in view of Lee, further in view of Srinivasa et al., U.S. PG-Publication No. 2018/0174042 A1.

Claim 7
	Edwards discloses wherein the arithmetic device determines to adopt the update value when the influence degree is equal to or less than a predetermined threshold. Continuing at 570, "[i]f the amount of change is not equal or greater than the threshold, then it may be determined that the training has converged." Otherwise, [i]f the training has not converged, then the operation may return to step 530 where additional training of the neural network is performed." Edwards, ¶¶ 93-96. Accordingly, if the amount of change (i.e. influence degree) is not equal or greater than the threshold, then the neural network is deployed with the adjusted parameters (i.e. determination whether update values are adopted).
	Edwards does not expressly disclose lowers the threshold by a predetermined degree after updating the machine learning program by the update value determined to be adopted.
	Srinivasa discloses lowers the threshold by a predetermined degree after updating the machine learning program by the update value determined to be adopted. Srinivasa discloses "a supervised learning process that implements weight adjustments and threshold changes through techniques such as backpropagation." Srinivasa, ¶ 27. In one embodiment, the "training is performed on cascading subsets of training data," wherein prediction scores are evaluated using a threshold, wherein the threshold value is "progressively lowered … as the cascaded training process proceeds." Id. at ¶ 56. Specifically, training the neural network comprises "evaluating the confidence score for [one] instance of the trained neural network relative to the confidence score threshold, wherein the confidence score threshold is reduced for each subsequent operation of another instance of the trained neural network." Id. at ¶ 149.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network hardening method of Edwards-Lee to incorporate reducing a threshold on subsequent training operations as taught by Srinivasa. One of ordinary skill in the art would be motivated to integrate reducing a threshold on subsequent training operations into Edwards-Lee, with a reasonable expectation of success, in order to "allow convergence and reinforcement of a best-fit classification" when training neural networks. Srinivasa, ¶ 27. 


Allowable Subject Matter
Claims 4-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner notes claims 4-6 are also rejected under 35 USC § 101 as directed to an abstract idea.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        June 13, 2022